decision on December 17, 2014, and motion for conflict of interest, we lack
                        jurisdiction.    Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
                        (1990). To the extent that appellant appeals from decisions resolving his
                        motions to correct/vacate illegal sentence, and a post-conviction petition
                        for a writ of habeas corpus, these appeals are premature as no decisions,
                        oral or written, had been made on the motions and petition when
                        appellant filed his appeal. Because appellant failed to designate an
                        appealable order, we lack jurisdiction over these appeals, and we
                                        ORDER these appeals DISMISSED.




                                                                              , J.
                                                  Parraguirre `a")


                                                                       Chsut                 J.
                        Douglas                                      Cherry




                        cc: Hon. William D. Kephart, District Judge
                             Hon. David B. Barker, District Judge
                             Thomas Edward O'Donnell
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                2
101 1947A    ,444V444